 

Exhibit 10.12

 

EXECUTION VERSION

 

DIAMOND S SHIPPING INC.

33 Benedict Place

Greenwich, CT 06830

 

May 14, 2019

 

Nordea Bank Abp, New York Branch, as Administrative Agent

1211 Avenue of Americas

New York, New York 10036

 

  Amendment Letter: US $360,000,000 Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain credit agreement dated as of March 27, 2019
(the “Credit Agreement”), providing for a term loan facility and a revolving
loan facility made by and among, inter alios, (i) Diamond S Shipping Inc., a
company organized under the laws of the Republic of the Marshall Islands, as
borrower (the “Borrower”), (ii) the banks, financial institutions and other
institutional lenders listed on the signature pages thereof, as lenders (the
“Lenders”) and (iii) Nordea Bank Abp, New York Branch, as administrative agent
and collateral agent (together with any successor administrative agent and
collateral agent appointed pursuant to Section 10 of the Credit Agreement, the
“Administrative Agent” or as applicable, the “Collateral Agent”) for the Secured
Creditors. Unless otherwise expressly defined herein, terms which are defined in
the Credit Agreement have the same meaning when used herein.

 

We hereby request that an amendment be made to the Credit Agreement, pursuant to
which the amendments set forth below under the heading “Amendments to the Credit
Agreement” will be made. Kindly indicate your acceptance and agreement with the
foregoing provisions of this amendment letter (the “Amendment Letter”) by
executing this Amendment Letter in the space indicated below.

 

This Amendment Letter shall become effective on the date (the “Amendment
Effective Date”) when the Required Lenders shall have signed a counterpart
hereof and shall have delivered the same to the Administrative Agent.

 

Amendments to the Credit Agreement.

 

Upon the Amendment Effective Date, and subject to the occurrence thereof, the
Credit Agreement shall be amended to reflect the following:

 

(a)       Schedule X (Scheduled Term Loan Amortization Payment Amount) of the
Credit Agreement shall be deleted in its entirety and replaced with the new
Schedule X attached hereto.

 

(b)       The definition of “Payment Date” appearing in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety and replaced with
the following definition:

 

““Payment Date” shall mean the last Business Day of each September, December,
March and June, commencing with September 30, 2019, as set forth on Schedule X
hereto.”.

 

(c)       The definition of “Scheduled Term Loan Amortization Payment Amount”
appearing in Section 1.01 of the Credit Agreement shall be amended and restated
in its entirety and replaced with the following definition:

 

 

 

 

““Scheduled Term Loan Amortization Payment Amount” shall mean for any Payment
Date, $13,750,000.00, as such amount may be reduced from time to time pursuant
to Section 4.02(d). The Scheduled Term Loan Amortization Payment Amount for each
Payment Date as of the Closing Date is set forth on Schedule X.”.

 

(d)       Clause 7.12(b) of the Credit Agreement shall be deleted in its
entirety and replaced with the following new language:

 

“(b) Notwithstanding the requirements set forth in clause (a), Earnings for the
Collateral Vessels described in Part 1 of Schedule VI shall be permitted to be
deposited into one or more deposit accounts held by a Collateral Vessel Owner at
Hamburg Commercial Bank (“HCB”), ING Bank N.V. (“ING”) and/or Credit Agricole
Corporate and Investment Bank (“CACIB”), which Earnings are payable in
connection with charter agreements and other contracts of employment for such
Collateral Vessels existing on the Closing Date; provided that, (A) with respect
to the deposit accounts held by the Collateral Vessel Owners at HCB and CACIB,
(x) not later than May 31, 2019, each relevant Collateral Vessel Owner shall
have provided evidence to the Administrative Agent that the signatories on such
accounts are Authorized Officers of such Collateral Vessel Owners and (y) not
later than May 31, 2019 (subject to extensions to be reasonably agreed upon by
the Administrative Agent), (i) each relevant Collateral Vessel Owner shall have
executed and delivered an account pledge agreement over the relevant accounts at
HCB and CACIB pursuant to documentation in form and substance reasonably
acceptable to the Required Lenders (each, an “Additional Account Pledge
Agreement”), (ii) each relevant Collateral Vessel Owner shall have closed such
accounts and all amounts on deposit transferred to an Earnings Account and/or
(iii) each relevant Collateral Vessel Owner shall have entered into other
arrangements for amounts on deposit in such accounts to be periodically swept
into an Earnings Account pursuant to documentation satisfactory to the Required
Lenders and (B) with respect to the deposit accounts held by the relevant
Collateral Vessel Owner at ING, not later than May 31, 2019 (subject to
extensions to be reasonably agreed upon by the Administrative Agent), such
Collateral Vessel Owner shall close such deposit accounts.”.

 

Miscellaneous Provisions.

 

In order to induce the Lenders to enter into this Amendment Letter, the Borrower
hereby represents and warrants (on behalf of itself and the other Credit
Parties) that (i) no Default or Event of Default exists on the Amendment
Effective Date both before and after giving effect to this Amendment Letter and
(ii) all of the representations and warranties contained in the Credit Agreement
or the other Credit Documents are true and correct in all material respects on
the Amendment Effective Date after giving effect to this Amendment Letter, with
the same effect as though such representations and warranties had been made on
and as of the Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

 

This Amendment Letter is limited precisely as written and shall not be deemed to
(i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement or any other Credit Document or
(ii) prejudice any right or rights which any of the Lenders or the Agents now
have or may have in the future under or in connection with the Credit Agreement
or the Credit Documents.

 

THIS AMENDMENT LETTER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. The following provisions of the Credit Agreement are incorporated
herein by reference, mutatis mutandis: Sections 11.01 (Payment of Expenses,
etc.), 11.08 (Agreement Binding), 11.10 (Counterparts; Integration) and 11.21
(Severability).

 

 

 

 

From and after the Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby. This
Amendment Letter shall constitute a Credit Document.

 

[Signature pages follow]

 

 

 

 

Very truly yours,       DIAMOND S SHIPPING INC.       By: /s/ Kevin Kilcullen  
Name: Kevin Kilcullen   Title: Chief Financial Officer  

 

[US $360,000,000 Credit Agreement Amendment Request]

 

 

 

 

CONSENTED TO AND AGREED this 14th day of May, 2019       NORDEA BANK ABP, NEW
YORK BRANCH,   as Administrative Agent, Collateral Agent and Lender       By:
/s/ Martin Lunder   Name: Martin Lunder   Title: Managing Director       By: /s/
Lynn Sauro   Name: Lynn Sauro   Title: Director  

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),   as Lender       By: /s/ Helene
Hellners   Name: Helene Hellners   Title:         By: /s/ Sari Kahelin   Name:
Sari Kahelin   Title:    

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as Lender       By: /s/ Manon
Didier   Name: Manon Didier   Title: Vice President       By: /s/ George
Gkanasoulis   Name: George Gkanasoulis   Title: Director  

 

[US $360,000,000 Credit Agreement Amendment Request]

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED,   as Lender       By: /s/ Daniel Carr   Name:
Daniel Carr   Title: Director       By: /s/ Matt Richardson   Name: Matt
Richardson   Title: Associate Director  

 

[US $360,000,000 Credit Agreement Amendment Request]

 

 

 

 

SCHEDULE X

 

SCHEDULED TERM LOAN AMORTIZATION PAYMENT AMOUNT

 

Payment Date   Scheduled Term Loan Amortization Payment
Amount September 30, 2019   US$ 13,750,000.00 December 31, 2019   US$
13,750,000.00 March 31, 2020   US$ 13,750,000.00 June 30, 2020   US$
13,750,000.00 September 30, 2020   US$ 13,750,000.00 December 31, 2020   US$
13,750,000.00 March 31, 2021   US$ 13,750,000.00 June 30, 2021   US$
13,750,000.00 September 30, 2021   US$ 13,750,000.00 December 31, 2021   US$
13,750,000.00 March 31, 2022   US$ 13,750,000.00 June 30, 2022   US$
13,750,000.00 September 30, 2022   US$ 13,750,000.00 December 31, 2022   US$
13,750,000.00 March 31, 2023   US$ 13,750,000.00 June 30, 2023   US$
13,750,000.00 September 30, 2023   US$ 13,750,000.00 December 31, 2023   US$
13,750,000.00 Maturity Date   US$ 52,500,000.00

 

 

 